DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 4 should read in part “first catalyst is  activatable when”. Appropriate correction is required.
In claim 11, line 3 should read in part “first catalyst is  activatable”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanushi et al. (US 2002/0139109) in view of Santoso et al. (US 2011/0047980).
In Reference to Claim 1
(See Sakanushi, Figure 1)
Sakanushi et al. (Saka) discloses:
	A catalyst deterioration judging device for an internal combustion engine (1), the catalyst deterioration judging device comprising: 
a catalyst (23,25) including a first catalyst (23) and a second catalyst (25) arranged in series in an engine exhaust passage (9); 
an inflow exhaust gas detector (27) configured to detect a state quantity of an inflow exhaust gas to the catalyst (23,25) (See Saka, Paragraph [0039]); 
an outflow exhaust gas detector (29) configured to detect a state quantity of an outflow exhaust gas from the catalyst (23,25) (See Saka, Paragraph [0040]); and 
an electronic control unit (15) configured to upon starting an operation of the internal combustion engine, start to detect a degree of deterioration of the first catalyst (23) based on an output of the inflow exhaust gas detector (27) and an output of the outflow exhaust gas detector (29) when the first catalyst (23) is in an active state and the second catalyst (27) is in an inactive state. (See Saka, Paragraphs [0055] & [0059]-[0060]).
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.
Sakanushi et al. (Saka) discloses the claimed invention except:
	wherein the first catalyst is activatable when the internal combustion engine is stopped, and the electronic control unit is further configured to activate the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in an active state and the second catalyst to be in an inactive state.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 3
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	wherein the first catalyst includes an electrically heated catalyst, and the electronic control unit is further configured to energize the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in the active state and the second catalyst to be in the inactive state. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 4
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
wherein the first catalyst (23) has an oxygen storage capacity, the inflow exhaust gas detector (27) is configured to detect an air-fuel ratio of the inflow exhaust gas (See Saka, Paragraph [0039]), and the outflow exhaust gas detector (29) is configured to detect an air-fuel ratio of the outflow exhaust gas. (See Saka, Paragraphs [0040] & [0058]-[0060]).
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.

In Reference to Claim 5
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	wherein the electronic control unit (15) is further configured to: detect the degree of deterioration of the catalyst (23,25) as a whole based on the output of the inflow exhaust gas detector (27) and the output of the outflow exhaust gas detector (29) when the first catalyst (23) is in the active state and the second catalyst (25) is in the active state, and detect the degree of deterioration of the second catalyst (25) based on the degree of deterioration of the first catalyst (23) and the degree of deterioration of the catalyst (23,25) as a whole. (See Saka, Paragraph [0056]).

In Reference to Claim 7
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
wherein the first catalyst includes an electrically heated catalyst, and the electronic control unit is further configured to energize the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in the active state and the second catalyst to be in the inactive state; and operate the internal combustion engine to cause the first catalyst to be in the active state and the second catalyst to be in the active state. (See Santoso, Paragraphs [0058] & [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 8
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
wherein the first catalyst (23) and the second catalyst (25) have an oxygen storage capacity (See Saka, Paragraph [0046]), the inflow exhaust gas detector (27) is configured to detect an air-fuel ratio of the inflow exhaust gas (See Saka, Paragraph [0039]), and the outflow exhaust gas detector (29) is configured to detect an air-fuel ratio of the outflow exhaust gas. (See Saka, Paragraph [0040]).

In Reference to Claim 9
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	wherein the first catalyst (23) is disposed on an upstream side in an exhaust gas flow direction, and the second catalyst (25) is disposed on a downstream side in the exhaust gas flow direction. (See Saka, Figure 1).

In Reference to Claim 10
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	wherein the electronic control unit is further configured, when the operation of the internal combustion engine is to be started, to first activate the first catalyst while keeping the internal combustion engine stopped, and then start the operation of the internal combustion engine after the first catalyst is activated. (See Santoso, Paragraphs [0058] & [0072]-[0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 11
(See Saka, Figure 1)
Saka discloses:
	A catalyst deterioration judging method of an internal combustion engine (1) which is provided with a catalyst (23,25) including a first catalyst (23) and a second catalyst (25) arranged in series in an engine exhaust passage (9), the catalyst deterioration judging method comprising: 
detecting a state quantity of an inflow exhaust gas flowing into the catalyst (23,25) (See Saka, Paragraph [0039]); 
detecting a state quantity of an outflow exhaust gas flowing out from the catalyst (23,25) (See Saka, Paragraph [0040]); and 
upon starting an operation of the internal combustion engine, starting detecting a degree of deterioration of the first catalyst (23) based on the state quantity of the inflow exhaust gas and the state quantity of the outflow exhaust gas when the first catalyst (23) is in an active state and the second catalyst (25) is in an inactive state. (See Saka, Paragraphs [0055] & [0059]-[0060]).
The Examiner notes that the upstream sensor is utilized to control the rich/lean exhaust output of the engine in order to facilitate the reversal period and thus the deterioration determination is performed utilizing output from both inflow and outflow sensors.
Saka discloses the claimed invention except:
	wherein the first catalyst is activatable when the internal combustion engine is stopped, and the method comprises activating the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in an active state and the second catalyst to be in an inactive state.
	Santoso et al. (Santoso) discloses an exhaust emissions system with multiple three-way catalysts in series. (See Santoso, Paragraphs [0055]-[0056]). Santoso discloses activating a first catalyst via electric heating when the engine is stopped/shut down. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 13
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	wherein the first catalyst includes an electrically heated catalyst, and said activating the first catalyst comprises energizing the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in the active state and the second catalyst to be in the inactive state. (See Santoso, Paragraph [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]).

In Reference to Claim 14
(See Saka, Figure 1)
The Saka-Santoso combination discloses:
	detecting the degree of deterioration of the catalyst (23,25) as a whole based on the state quantity of the inflow exhaust gas and the state quantity of the outflow exhaust gas when the first catalyst (23) is in the active state and the second catalyst (25) is in the active state (See Saka, Paragraph [0056]); and detecting the degree of deterioration of the second catalyst (25) based on the degree of deterioration of the first catalyst (23) and the degree of deterioration of the catalyst (23,25) as a whole. (See Saka, Paragraph [0056]).

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that neither Sakanushi alone nor in combination with Santoso discloses “activate the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in an active state and the second catalyst to be in an inactive state”, the Office respectfully disagrees. 
Specifically, Applicant argues that Sakanushi does not disclose “activate the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in an active state and the second catalyst to be in an inactive state”. However, Sakanushi is not relied upon in the neither the previous nor the current rejection of record for the recitation of activation of the catalyst while keeping the internal combustion engine stopped. Sakanushi discloses utilizing the time period when the upstream catalyst is above activation temperature at startup and the downstream catalyst is not yet active (i.e.-below activation temperature) solely diagnose the deterioration of the upstream catalyst. (See Sakanushi, Paragraphs [0055] & [0059]-[0060]). Santoso discloses pre-heating the catalyst via activation while keeping the internal combustion engine stopped via utilizing an electrically heated catalyst. (See Santoso, Paragraph [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced and controlled the first catalyst of Saka with the electrically heated three-way catalyst of Santoso, as both references are directed towards exhaust emissions system with multiple three-way catalysts in series. One of ordinary skill in the art would have recognized that the EHC and control of Santoso would allow for the first catalyst to be activated prior to the start of the combustion engine thus enhancing emissions reduction of the system. (See Santoso, Paragraph [0033]). Accordingly, in the Sakanushi-Santoso combination the upstream catalyst is preheated to allow for immediate reduction emissions upon engine startup and thus immediate diagnosis of the upstream catalyst deterioration (i.e.-only the upstream catalyst is active at the time of startup due to preheating). Therefore, the Sakanushi-Santoso combination discloses “activate the first catalyst while keeping the internal combustion engine stopped, to cause the first catalyst to be in an active state and the second catalyst to be in an inactive state”.
Applicant argues that independent claim 11 and dependent claims 3-5, 7-10, and 13-14 overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claim 1. Accordingly, the rejections of independent claim 11 and dependent claims 3-5, 7-10, and 13-14 are maintained for at least the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746